Bronson, Chief Justice.
The affidavit, on which the ' defendant was held to bail, neither makes out a cause of action nor shows any special reason for holding the defendant to bail. The plaintiff swears that the defendant has been guilty of criminal conversation with his wife, “ as this deponent believes and supposes he will be able fully to establish by legal proof j” and again, that defendant is living in adultery with deponent’s wife, “ as this deponent is advised and believes to be true.” This is all there is to show a cause of action, and it is not enough; but the affidavit must go beyond a good cause of action, and show some reason why the defendant should be held to bail; and on this branch of the case there is nothing better than information and belief which is not enough.
Ordered, that the order which has been made at chambers, to hold the defendant to bail, be vacated, and that the defendant be discharged on filing common bail.